NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


MESTELLE TELSAINT,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D19-4615
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 25, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Susan B. Maulucci,
Edward Nicholas, and Lon Arend, Judges.


Mestelle Telsaint, pro se.



PER CURIAM.


              Affirmed.


SILBERMAN, MORRIS, and SLEET, JJ., Concur.